    Case: 1:20-cv-03178 Document #: 69 Filed: 11/02/20 Page 1 of 2 PageID #:821




                           IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

       ROBERT ANDREW FFRENCH,

              Plaintiff,                                     Civil Action No.: 1:20-cv-03178

      v.                                                     Judge Franklin U. Valderrama

      THE PARTNERSHIPS AND UNINCORPORATED                    Magistrate Judge Jeffrey Cummings
      ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

              Defendants.

                               SATISFACTION OF JUDGMENT

       WHEREAS, a judgment was entered in the above action on August 28, 2020 [57] in favor

of Plaintiffs and against the Defendants Identified in Amended Schedule A. Plaintiffs acknowledge

payment of an agreed upon damages amount, costs, and interest and desires to release this

judgment and hereby fully and completely satisfy the same as to the following Defendants:

              NO.                                 DEFENDANT
              57                                    aiyamore
              90                                 myeshopdealstore


       THEREFORE, full and complete satisfaction of said judgment as to above identified

Defendants is hereby acknowledged, and the Clerk of the Court is hereby authorized and directed

to make an entry of the full and complete satisfaction on the docket of said judgment.
Case: 1:20-cv-03178 Document #: 69 Filed: 11/02/20 Page 2 of 2 PageID #:822



 DATE D: October 30, 2020                     Respectfully submitted,




                                              Yanling Jiang (Bar No. 6309336)
                                              JiangIP LLC
                                              111 West Jackson Blvd., Suite 1700
                                              Chicago, Illinois 60604
                                              Telephone: 312-675-6297
                                              Email: yanling@jiangip.com

                                              ATTORNEY FOR PLAINTIFF




 Subscribed and sworn before me by Yanling Jiang, on this 30th of October, 2020.

 Given under by hand and notarial seal.




                                              Notary Public
                 MICHAEL SEVERT
                   Official Seal
     1    Notary Public • State of Illinois
     , My Commis sion Expires Sep 11, 2023
                                                          :tl
                                              State of ---------

                                              County of
